



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Turrett, 2018 ONCA 529

DATE: 20180608

DOCKET: C65048

Lauwers, Pardu and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Justin Turrett

Appellant

Gerald Chan, duty counsel

Justin Turrett, in person

Leslie Paine, for the respondent

Heard and released orally: June 5, 2018

On appeal from the sentence
    imposed on February 2, 2018 by Justice J.E. Allen of the Ontario Court of
    Justice.

REASONS FOR DECISION

[1]

The appellant submits that the trial judge erred in imposing concurrent
    12 month sentences followed by probation for three years on two counts arising
    from breaches of court orders forbidding contact with the complainant. The
    appellant argues that the sentencing judge misapprehended the evidence when he
    noted that threats from the appellant were much more meaningful than threats
    from someone with no criminal record.

[2]

We do not, as the appellant argues, read this as a mistaken finding that
    the forbidden communications here contained threats.

[3]

Defence submissions indicated that there were no threats contained in
    the communications and the Crown did not disagree. The sentencing judges
    decision followed immediately. The complainant had been threatened by the
    appellant in the past and was understandably afraid of him.

[4]

The appellant also argues that the 12 month sentence was too great a
    jump from previous sentences. The longest previous sentence was for 78 days.
    The appellant was undeterred by the earlier sentences imposed for prohibited
    conduct and threats made to the victim. He had five previous convictions for
    breaches of court orders. There were three forbidden contacts underlying the
    present convictions.

[5]

The appellant said that the complainant was his last hope of anything
    normal. This suggests that a significant deterrent was required to prevent him
    from contacting her. The victim impact statement poignantly illustrates the
    devastating effects upon the complainant of the appellants behaviour.

[6]

As there is no basis to conclude that this sentence was demonstrably
    unfit or the sentencing judge erred in principle, this appeal must be
    dismissed.

P. Lauwers J.A.

G. Pardu J.A.

B.W. Miller J.A.


